Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 9, 2021

                                             No. 04-21-00180-CR

                                    IN RE Martin BALLEZA, Relator

                                             Original Proceeding 1

                                                    ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on June 9, 2021.



                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2017CR12645, styled State v. Balleza, pending in the 399th Judicial District
1

Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.